United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 27, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-30544
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JILMAR OVANDO-CANDELO, also known as Jilmar Candelo,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 02-CR-137-2-C
                       --------------------

Before REAVLEY, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Jilmar Ovando-Candelo appeals his sentence following his

guilty plea of conspiring to possess with the intent to

distribute approximately five kilograms of heroin.     Ovando-

Candelo argues that the district court should not have held him

accountable for the heroin that was found on a vessel because the

district court should have taken into consideration the lack of

evidence to show that he was aware of the heroin on the vessel.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30544
                                 -2-

     The factual basis for Ovando-Candelo’s guilty plea stated

that, if called, one of Ovando-Candelo’s co-conspirators, who,

with Ovando-Candelo, was present when the heroin changed hands,

would have testified that the seized quantity of heroin was

delivered as a show of good faith, that more drugs remained on

the vessel, and that, at the co-conspirator’s direction, agents

found approximately 3.2 additional kilograms of heroin on the

vessel.   Because the offense level is determined by the quantity

of drugs involved in the offense, Ovando-Candelo has not shown

that the district court clearly erred in including the heroin

found on the vessel in the offense conduct.     See United States v.

Schorovsky, 202 F.3d 727, 729 (5th Cir. 2000); United States v.

Alford, 142 F.3d 825, 831 (5th Cir. 1998).

     Ovando-Candelo also argues that the district court clearly

erred in denying a downward adjustment for his being a minor

participant because he had a limited role in the offense, was not

aware of the total amount of drugs, and was not the purchaser of

the drugs.   The district court’s refusal to grant Ovando-Candelo

a two level reduction for being a minor participant was not

clearly erroneous.   See United States v. Virgen-Moreno, 265 F.3d
276, 296 (5th Cir. 2001).   The large quantity of heroin that

Ovando-Candelo was transporting strongly supports the denial of a

reduction for being a minor participant.     See United States v.

Rojas, 868 F.2d 1409, 1409-10 (5th Cir. 1989).    Furthermore, the

district court was not required to accept Ovando-Candelo’s
                          No. 03-30544
                               -3-

account of his role in the drug trafficking scheme.   See United

States v. Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989).   The

district court’s judgment is AFFIRMED.